ACCEPTED
                                                                                               04-15-00096-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                          9/30/2015 3:33:22 PM
                                                                                                KEITH HOTTLE
                            IN THE COURT OF APPEALS                                                     CLERK

                        FOURTH COURT OF APPEALS DISTRICT

  ALS 88 DESIGN BUILD, LLC                    §                              FILED IN
                                              §                       4th COURT OF APPEALS
  v.                                          §    No.   04-15-00096-CVSAN ANTONIO, TEXAS
                                              §                       9/30/2015 3:33:22 PM
  MOAB CONSTRUCTION                           §                         KEITH E. HOTTLE
                                                                              Clerk

  APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

       Appellant’s Reply Brief is due to be filed on September 30, 2015. Appellant requests a
7 day extension of time to file its Reply Brief. Appellant’s counsel needs additional time to
fully address the response brief and legal authorities raised therein for each of the issues
presented. Appellant requests an extension to and including Wednesday, October 7, 2015.
       Respectfully submitted this the 30th day of September, 2015.
                                   Law Office of Regina Bacon Criswell
                                   Carriage Place
                                   7803 Bent Briar
                                   San Antonio, Texas 78250
                                   (210) 775-1155 (ofc)
                                   (210) 251-2071 (fax)

                                By: /S/Regina Bacon Criswell
                                    SBN: 01496580
                                    Attorney for Appellants

                                       CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and forgoing was served in
accordance with the Texas Rules of Appellate Procedure on the persons listed below in the
manner indicated.

Tom Hall                       Via e-file
Attorney for MOAB Construction Company, Inc.

                                    /S/Regina Bacon Criswell
                                   REGINA B. CRISWELL